Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
 
Claims 1, 4-6 and 8-10 are pending.
Claims 2, 3, 7 and 11-15 are cancelled.
Claims 1, 4-6 and 8-10 are currently amended.
Claims 1, 4-6 and 8-10 as filed on December 14, 2021 are under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, and all previous claim rejections under 35 USC 112(b) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
Claim 1:  there appears to be an extraneous space before the period at the end of the claim.
Claim 6:  “electrophilic group containing and nucleophilic group containing components” should presumably reference the electrophilic group containing component in powder format and the nucleophilic group containing component in powder format of claim 1.  This presumption is consistent with the paragraph bridging pages 2-3 of the instant, as-filed disclosure which describes penetration or integration of the powder with the matrix.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites said … dressing adheres to the tissue in the final wherein clause.  There is insufficient antecedent basis for “the tissue”.  Claims 4-6 and 8-10 are included in this rejection because they depend from claim 1 and thus also recite the embodiment under rejection.  
	Claim 1 recites said …. dressing adheres to the tissue and is directly wrapped around the tissue upon application in the final wherein clause.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite because it is not clear when direct infringement occurs.  See MPEP 2173.05(p) II.  In the instant case, it is not clear whether said dressing is wrapped around tissue or whether said dressing merely has the capability of being wrapped around tissue.  When language is capable of being understood in more than one way by a reasonable person, ambiguity exists.  See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).  Claims 4-6 and 8-10 are included in this rejection because they depend from claim 1 and thus also recite the embodiment under rejection.  
	Claim 6 recites and electrophilic group containing and nucleophilic group containing components penetrate beyond the outer surface of the gelatin sponge.   It is unclear how these components are related to the powders of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (US 2008/0187591, published August 7, 2008, of record) in view of Bender et al. (WO 2016/056901, published April 14, 2016, IDS reference filed January 9, 2020) and Ahlers et al. (US 2011/0071227, published March 24, 2011, of record) and optionally in view of Hnojewyj (US 2010/0173843, published July 8, 2010, IDS reference filed January 9, 2020).
	Rhee teach a dry sealant (dressing) comprising a first cross-linkable component comprising PEG comprising multiple nucleophilic groups, a second cross-linkable component comprising PEG comprising multiple electrophilic groups and a hydrogel forming component (title; abstract; paragraphs [0019], [0117]-[0119]; Figures 1-4, 10; claims), as required by instant claim 9.  The sealant may be provided as kit comprising a mixed powder and further porous, open cell) or other suitable support; the mixed powder may be fixed with a surface of the sponge by a variety of means inclusive of gentle heat (penetrates beyond the surface) (paragraphs [0028], [0144]-[0148], [0159]-[0165], [0170]-[0176], [0191]-[0197], [0212], [0279]-[0282]; Examples 8-9), as required by instant claim 6.  The supports may have some degree of porosity and the supports should be flexible enough to conform to a typical tissue defect (paragraph [0281]).  The support may take any suitable shape; the support of Example 26 was Compressed Gelfoam (paragraphs [0280], [0357]).  The term collagen is intended to encompass collagen of any type including denatured collagens such as gelatin (paragraph [0287]).  Collagen includes crosslinked collagen (paragraph [0290]).
	The pH of the hydrogel may be 6.75 or 9.5; Example 16 describes de-buffering the hydrogel component which implies the hydrogel component may comprise a buffer (paragraphs [0018], [0257], [0317], [0335], [0344]).
	The nucleophilic PEG can include at least one primary amino group (amine) and at least one thiol group (paragraphs [0022], [0039]-[0043], [0231]-[0237]), as required by instant claim 10. 
	The electrophilic PEG can include two or more electrophilic groups such as a succinimidyl group and/or a maleimidyl group (paragraphs [0022], [0044]-[0047], [0238]-[0241]), as required by instant claim 8.  
	Rhee further teach application of the sealant to tissue defects (adheres to the tissue); for example, the sealant may be applied to tissues surrounding a surgical site such as by placement of a thin film or sheet of the sealant matrix (directly wrapped around) (paragraphs [0279], [0304], [0310]).

	Rhee do not teach the compressed porous cross-linked gelatin sponge has a thickness of less than 5 mm as required by claim 4.
	Rhee do not teach the compressed porous cross-linked gelatin sponge has a thickness of less than 2 mm as required by claim 5.
	Rhee do not specifically teach the compressed porous cross-linked gelatin sponge has an open cell porous structure throughout the sponge layer and electrophilic group containing and nucleophilic group containing components penetrate beyond the outer surface of the gelatin sponge as required by claim 6.
	These deficiencies are made up for in the teachings of Bender and Ahlers and optionally Hnojewyj.
	Bender teach an adhesive porous hemostatic product comprising a porous solid substrate coated with a liquid comprising an electrophile; the porous structure allows the substrate to absorb body fluids such as blood while the electrophile imparts adhesive properties (title; abstract; page 5, lines 16-31; page 19, lines 10-16; claims).  The porous solid substrate is in the form of a mesh or foam (sponge, open cell), having the shape of a sheet, having a thickness of 0.5 to 10 mm (page 12, lines 16-19), as required by instant claims 4-6.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  Meshes are made of gelatin or/and collagen (page 12, lines 21-24).  Foams or sponges are made of cross-linked gelatin (gelfoam) (page 12, lines 26-28)
Ahlers teach shaped bodies comprising a hydrocolloid such as collagen or/and gelatin (title; abstract; paragraphs [0009], [0014]; claims).  Gelatin sponges having a cellular (porous) structure promote hemostasis, however, gelatin is poorly wetable (paragraphs [0026]-[0028]).  Mechanical compression of gelatin sponges yield an open-pored material which improves wettability; the gelatin sponges of Example 1 were compressed from a thickness of 10 mm to 4 mm (paragraphs [0032], [0034]-[0036], [0040]; Example 1), as required by instant claims 4 and 6.  Gelatin sponges are cross-linked (paragraph [0029]).
Hnojewyj teaches a tissue adhering composition comprising a first component comprising an electrophilic PEG, a second component comprising a nucleophilic component that crosslinks with the first component, and a buffer material (title; abstract; Figures; claims).  The buffer establishes the pH (paragraph [0061]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support of the kit of Rhee to comprise foams or sponges made of cross-linked gelatin (gelfoam) having the shape of a sheet and a thickness of 0.5 to 10 mm as taught by Bender because such foams or sponges are suitable substrates for adhesive hemostatic products.  There would be a reasonable expectation of success because the support of Rhee may take any suitable shape and may comprise compressed gelfoam.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compress the foams or sponges made of cross-linked gelatin (gelfoam) for use in the kit of Rhee and Bender because Ahlers teach mechanical compression of gelatin sponges yields an open-pored material which improves wettability.  There would be a reasonable expectation of success because Rhee exemplify compressed gelfoam, a type of foam or sponge made of cross-linked gelatin as evidenced by Bender, as an exemplary support.
porous, open cell) made of cross-linked gelatin as rendered obvious by the combined teachings of Rhee in view of Bender and Ahlers to comprise a buffer as taught by Hnojewyj because a buffer establishes the pH of the reaction of a tissue adhering composition / adhesive comprising an electrophile component and a nucleophile component.  
	Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the embodiment of the kit of Rhee in view of Benders and Ahlers and optionally in view of Hnojewyj wherein the mixed powder comprising a first cross-linkable PEG comprising nucleophilic groups and a second cross-linkable PEG comprising electrophilic groups is fixed with a surface of the support that is compressed cross-linked gelatin would result in penetration of the powder into the support because the support is porous as taught by Rhee, Bender and Ahlers and because compression of gelatin sponges yields an open-pored material as taught by Ahlers.  As such, fixation by means inclusive of gentle heating as taught by Rhee is presumed to result in melting of the mixed powders into the open-pored material.  In further support of this presumption, the paragraph bridging pages 2-3 of the instant, as filed specification evidences a porous structure allows the reactive components / powder to penetrate beyond the outer surface.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

	Applicant’s citation to the instant specification for the disclosure of a fixation means wherein a non-aqueous slurry is applied is acknowledged, however, it is not seen how such a fixation means is reflected in the structural features recited in the rejected claims.
	Applicant’s citation to the instant specification for properties of a compressed matrix is acknowledged but not found persuasive because the art of record already suggests a compressed matrix may be advantageous in comparison to the corresponding matrix prior to compression.  
	Applicant’s citation to the instant specification for the improved flexibility of a 0.2 cm thick compressed matrix relative to a 1 cm thick standard matrix is acknowledged but not found persuasive because it is not seen how the rejected claims, at broadest, limit the thickness of the matrix, because the art of record already suggests the thickness of a hemostatic sheet should generally fall within the thickness ranges as claimed, and because it seems self-evident that flexibility of a sheet is inversely proportional to the thickness thereof for any given material.
inter alia collagen (page 10, lines 13-16).  Bender is very clear that the porous solid substrates need not comprise nucleophilic groups because nucleophilic / amine groups are naturally present in tissue (paragraph bridging pages 3 and 4).  Alternate porous solid substrates include those described at pages 12-13 and include a solid foam that is preferably made of cross linked gelatin (gelfoam).  
With regard to Applicant’s allegation with regard to Hnojewyj that one would not consider the teachings for liquid / flowable formulations of a single reactive PEG when preparing a blend of reactive PEGs applied in powder form is acknowledged but not found persuasive because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Rhee, at broadest, is drawn to a sealant comprising a first cross-linkable component and a second-crosslinkable component, the components comprising reactive electrophilic and nucleophilic groups, respectively as set forth prima facie obvious to include a buffer in the reactive sealant of Rhee in order to establish the proper pH.
Therefore, the rejections over Rhee are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619